DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:

“…performing local video monitoring including outputting frames from the recording of the individuals with the cameras in the groupings, extracting faces from the output frames, matching faces extracted from the output frames to a watchlist, and assigning tracks to the matched faces based on the cameras in the groupings and the movement of the individuals across multiple regions of interest in the at least one physical space: and
performing a global monitor including a biometrics monitor for preparing the watchlist of faces, the watchlist of faces being updated when a new face is detected by the cameras in the groupings, and a global movement monitor that combines the outputs from the assigned tracks including the movement of the individuals across multiple regions of interest to the matched faces to launch a report regarding individual population density at the physical space corresponding to the cameras in the groupings, the report being issued in real time and indicating the track of the individuals to the physical space that were detected by the cameras according to the regions of interest.”
	The limitations cited above are neither anticipated nor made obvious by the closest prior art of record (Oguchi et al. (US 2017/0351906 A1) and Zhang et al. (US 2021/0081657 A1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed 04/05/2022, with respect to the rejection of claims 15-20 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 9 of the remarks, filed 04/05/2022, with respect to the rejection of claims 6 and 20 under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 9-13 of the remarks, filed 04/05/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425